Exhibit 4.4(d) Fourth Supplemental Indenture (this “Fourth Supplemental Indenture”), dated as of December 20, 2007, among each of LyondellBasell Finance Company, LBI Acquisition LLC, LBIH LLC, LyondellBasell Netherlands Holdings B.V., Lyondell Refining I LLC, Lyondell Chemical Company, Lyondell LP3 Partners, LP, Lyondell Petrochemical L.P. Inc., Houston Refining LP, Equistar Chemicals, LP, Lyondell Europe Holdings Inc., Lyondell Chemical Products Europe LLC, Lyondell Chimie France LLC, Millennium Specialty Chemicals Inc., Millennium Petrochemicals Inc., Lyondell Chemical Technology, L.P., Lyondell Chemical Technology 1 Inc., Lyondell Refining Company LLC, Lyondell Houston Refinery Inc., Lyondell Chemical Nederland, Ltd., Lyondell-Equistar Holdings Partners, Lyondell (Pelican) Petrochemical L.P.1, Inc., Lyondell LP4 Inc., Lyondell LP3 GP, LLC, Millennium Petrochemicals Partners, LP, Millennium US Op Co, LLC, Millennium America Inc., Millennium America Holdings Inc., Millennium Worldwide Holdings I Inc., Millennium Chemicals Inc., Millennium Petrochemicals GP LLC and Lyondell Chemical Technology Management, Inc., as Guarantors (collectively, the “Guaranteeing Subsidiaries”), and The Bank of New York, a national banking association, as trustee under the Indenture referred to below (the “Trustee”). W I T N E
